Citation Nr: 1450443	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-22 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION
The Veteran served on active duty from August 1942 to April 1945.  The appellant is his surviving spouse.

This appeal arose before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to service connection for the cause of the Veteran's death.  This decision was confirmed and continued in rating actions issued in November 2007 and November 2008.

In June 2011, the appellant testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been included in the claims folder.

In May 2013, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the Court of Appeals for Veterans Claims (CAVC); on September 9, 2014, the appellant and the Secretary agreed to a Joint Motion for Remand (JMR), which was ordered by CAVC on September 10, 2014.  The Board's May 2013 decision was vacated and remanded to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's death, according to the death certificate, was caused by myocardial infarction.

2.  At the time of his death, the Veteran was service-connected for anxiety, assigned a 10 percent disability evaluation and for malaria and filariasis, each assigned a noncompensable disability evaluation.

3.  Cardiovascular disease was not present in service and had not manifested for several years following the Veteran's discharge from service.

4.  The Veteran's service-connected anxiety, malaria, and filariasis did not cause or combine in any way to accelerate his death, nor did they render him materially less able of resisting the disease process causing death.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated by service, may not be presumed to have been so incurred, and was not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A disability of service origin did not cause or contribute substantially or materially to cause death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the appellant in June 2007 and April 2008.  This correspondence advised the appellant of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She was also informed of the types of evidence needed in claims for service connection for the cause of a Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and available VA treatment records are in the file.  The VA has also attempted to obtain private treatment records referred to by the appellant; unfortunately, the claims folder indicates that these records are no longer available, having been destroyed.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the appellant provided opinions from two private physicians, in March 2008 and August 2011.  The Board has obtained three Independent Medical opinions, in April 2010, August 2012, and December 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough review of the claims file, available medical records, and applicable medical literature.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



APPLICABLE LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, hypertension, and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2014).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  Because the appellant's claim had been received prior to this change, the earlier version of the regulation will apply.

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

To establish service connection for the cause of the Veteran's death, the evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2014); 38 C.F.R. § 3.312 (2014).


FACTUAL BACKGROUND AND ANALYSIS

According to the Veteran's death certificate, he died on December [redacted], 1977; the cause of death was myocardial infarction.  No other illnesses were noted as contributing to the cause of death.  No autopsy was performed.  He died as an inpatient at Middlesex Memorial Hospital; efforts were made to obtain these records, but they are noted to have been destroyed, as have the records from the treating physician.  

The Veteran's service treatment records indicate that he was treated for attacks of malaria and filariasis in 1943 and 1944.  In March 1944, he was on sick call with a diagnosis of tertian malaria.  His discharge diagnosis on March 15, 1944 was fatigue, combat.  He was admitted in January 1945, carrying a diagnosis of psychoneurosis, anxiety.  He complained of nervousness, an inability to sleep with occasional battle dreams, and a poor appetite.  He stated that his symptoms had become troublesome after combat in Bougainville, in which many of his friends had been killed.  He had noted that had had night terrors as a child, that he had walked in his sleep until the age of 9, and that he had always been somewhat nervous.  He completed the 9th grade, and then he had to leave school to get a job to help the family.  The objective examination noted that he was tense, tremulous, restless and had trouble falling and staying asleep.  He lacked an appetite and energy.  He had occasional battle dreams and worried about the future.  Because his symptoms dated from combat experience and from his repeated attacks of malaria and filariasis, he was diagnosed with war neurosis.  His April 1945 separation examination noted the diagnosis of war neurosis.  This examination also found that his cardiovascular system was normal and that his blood pressure was 110/60.

The Veteran was afforded a VA examination in August 1946.  He stated that he had trouble sleeping, and that when he did sleep he had nightmares.  He reported occasional headaches, and shortness of breath and palpitations when excited.  He said that he did not get along with others, tending to isolate himself.  He denied any delusions.  He admitted during this examination that his mother had been emotionally unstable.  The examiner noted the Veteran's history of malaria, which he noted should be checked with a blood smear.  The diagnosis was anxiety.

Another VA examination was conducted in November 1947.  The Veteran was composed and friendly, his speech was relevant and coherent, and he displayed no psychomotor abnormalities.  He had normal mood and affect, and related no worries.  He was a little nervous during the interview, but there was no tension or anxiety in evidence.  His thoughts were normal and there were no delusions.  The diagnosis was mild anxiety.  His cardiovascular system was noted to be normal.

Between February 9 and 25, 1949, the Veteran was hospitalized at a VA facility with severe anxiety.  His blood pressure was 135/80 and his pulse was 88.  It was noted, by history, that he had had filariasis on his right arm and groin that had cleared by the time he had returned to the U.S.  He had had no trouble with this since that time.  He had also had malaria in service, commenting that he had had an attack 2 months before this admission.  This attack had been characterized by a slight fever and chills, but these symptoms were not so severe as to make him miss work.

The Veteran was re-examined by VA in May 1950.  He stated that he had quit several jobs since service, simply because he could not get along with others.  He had trouble sleeping at night, but could do so during the day.  The mental status examination noted that he was exceedingly high strung, nervous, tense, restless, and impatient.  In fact, he could hardly sit still during the interview.  He was alert and bright, and indicated that the examiner made him nervous.  The diagnosis was chronic moderately severe anxiety, with nervousness, high tension, excitability, irritability, and occasional headaches.

A VA examination was performed in June 1953.  A chest x-ray showed no evidence of active chest or heart disease.  The Veteran displayed the same tense mannerisms as on previous examinations, but he was also composed and friendly.  He did not like to discuss his problems.  He was relevant and coherent, and displayed no psychomotor or mood disturbances.  His affect was appropriate.  There were periods of time when he could not work because he could not stand being around others.  He stated that he felt dissatisfied but he could not explain why this was so.  His thoughts were normal and he had no delusions.  Hospitalization had been suggested in the past for treatment, but he indicated that he could not stand being confined.  He admitted to occasional drinking sprees.  The diagnosis was chronic moderate anxiety.

In December 1967, the Veteran was afforded another VA examination.  His blood pressure was 144/100 and his pulse was 72.  His heart displayed slight enlargement on percussion.  There were no thrills or murmurs and the heart had a regular rate and rhythm.  An electrocardiogram showed residuals of an inferior wall infarction.  The diagnosis was arteriosclerotic heart disease (ASHD) with old myocardial infarction (MI) by history, mild hypertension, and anxiety reaction.

In conjunction with her claim for service connection for the cause of the Veteran's death, the appellant submitted an opinion prepared by J.R.T., M.D., her obstetrician/gynecologist.  He indicated that he had obtained the Veteran's medical history from the appellant, had conducted a limited review of the Veteran's medical records, and had read some military and medical literature.  This physician wrote that the Veteran had clearly suffered from vaccine-induced hepatitis B infection, also called serum hepatitis.  He had had a moderate course that had progress to a chronic state with relapses of jaundice and physical wasting secondary to liver injury over time.  The Veteran had also suffered infections with Plasmodium vivax and plasmodium falciform and that his neuropsychosis was related to malaria episodes, that exacerbated high temperature and diaphoretic episodes that he had.  It was indicated that the Veteran's hepatitis B compounded active malaria and led to vasculitis, which set him up for accelerated cardiovascular disease at a relatively young age.  "The diagnosis of MI would result from such vascular disease accelerated from the combination of hepatitis B and malaria."  The physician reiterated that the evidence "clearly" showed that the Veteran was a victim of Yellow Fever Vaccine (YFV) and serum hepatitis.  He stated that there was no question that the Veteran had had hepatitis B due to the chronicity of jaundice.  "The subsequent consequences of the vasculitis from the chronic conditions lead to his early death by cardiac disease exacerbated by the inciting event of the vaccine in 1942.  This lead to his disability which was ignored at the time due to the unrecognized hepatitis B epidemic."

This case was referred to an independent medical expert for an opinion, which was provided in April 2010.  It was asked whether the Veteran had serum hepatitis B, compounded by malaria, that caused vasculitis, which accelerated his cardiovascular disease and that ultimately caused his death, and, if not, whether the Veteran's service-connected conditions caused or substantially contributed to his cause of death.  The examiner reviewed the service treatment records and noted that the Veteran had contracted and been treated for malaria in service.  There were noted to be very few post-service treatment records.  In the 1950's the Veteran had been seen for neuropsychiatric treatment; a chest x-ray obtained in 1953 was normal.  There was no evidence of hepatitis after service; rather, the only evidence of this condition was the appellant's assertion that he had been jaundiced for over 22 years.  There was never any evidence of hepatosplenomegaly, tenderness, or abdominal masses; no jaundice was ever documented.  The examiner indicated that the Veteran's cardiovascular disease was not likely related to malaria or hepatitis.  There was no proof of a hepatitis diagnoses either during or after service.  He had had the P. vivax infection that had caused the malaria; deaths from this infection were noted to be very rare.  Significantly, the Veteran had none of the severe symptoms of malaria, such as severe anemia or hemodynamic instability.  There was no evidence that a MI is a complication of this malaria virus; rather, respiratory distress would appear to be a more common complication.  Deaths from malaria are more likely to be associated with infection with the P. falciparum virus, particularly when left untreated; the Veteran, however, had been provided with treatment in service.  If the Veteran had had hepatitis, exacerbations would result in hepatic decompensation and, rarely, death from hepatic failure.  A MI is not a complication attributable to malaria.  Therefore, it was concluded that the Veteran's death was less likely than not related to any service-connected condition.  "The veteran's MI appears to have little to no association with his service-connected conditions as per previous medical opinion."

In June 2011, the appellant testified before the undersigned at a personal hearing.  She alleged that the YFV and the malaria had contributed to the Veteran's death from coronary artery disease (CAD) and MI.  She stated that her private physician had said that the YFV had caused hepatitis B and this had accelerated the CAD that lead to his death.  She stated that the service records showing his treatment for hepatitis B are missing.  She stated that she had married the Veteran in 1956 and that he had had five to six malaria attacks per year.  She stated that he had been hospitalized at Middlesex Memorial Hospital in 1956 for malaria and jaundice.  He had been in the intensive care unit and had been delirious, thinking that his brother was a Japanese soldier.  She also indicated that had five heart attacks between 1956 and 1966.  None of these records are any longer available, having been destroyed.  Finally, she indicated that Dr. L., his treating physician, had also thought that malaria had contributed to the Veteran's heart attacks; this physician's records have also been destroyed.

The appellant submitted an additional private opinion from J.L.B., D.O. (Doctor of Osteopathy) in August 2011.  This physician noted that the Veteran had been injected with the Yellow fever vaccine in 1942, which had been produced by the Rockefeller Foundation and had not been approved by the Food and Drug Administration.  It was stated that the Veteran had developed hepatitis B in service; these infections were severe and often fatal; in fact, there was an epidemic of these infections in the military in 1943.  These soldiers were left to suffer, without treatment.  It was opined that "[t]he hepatitis B compounded the action of the malaria which led to vasculitis, thereby setting up this patient for the accelerated cardiovascular disease, thus causing his early demise at 56 years of age."  The appellant had indicated to this physician that she had spoken to representatives who said they had been in the same areas as the Veteran and that lots of records had been mislaid or lost.  She also stated that the Veteran had had recurrences of malaria and jaundice, as well as flashbacks over the years.

In August 2012, the Board obtained an opinion from an infectious diseases specialist.  The service treatment records noted that the Veteran had been treated for malaria (Plasmodium vivax, or "benign tertian malaria"), filariasis, and various skin conditions.  He also developed a neuropsychiatric disorder; in fact, he was separated from service with this condition.  This would now likely be diagnosed as post traumatic stress disorder (PTSD).  It was noted that there was very little medical evidence of his condition between his discharge from service in 1945 and his death in 1977.  It was true that certain lots of Yellow fever vaccine prepared by the Rockefeller Foundation had been contaminated with hepatitis B which had caused an outbreak of hepatitis B in the military in 1943.  This particular vaccine was discontinued on April 14, 1942.  Those individuals who had entered service after July 1942 were not considered to be at risk; the Veteran entered the service in August 1942.  Furthermore, the examiner indicated that the records did not show that the Veteran had been vaccinated with one of the known contaminated lots, as he was vaccinated after July 1942.  There was also nothing in the medical records to indicate that he had clinical or biochemical hepatitis, either of the acute or the chronic variety.  Therefore, it was concluded that the probability was less than 50 percent that the Veteran had acquired hepatitis B from the Yellow fever vaccine.

This expert further commented that the Veteran had developed malaria in service that had been caused by the Plasmodium vivax virus.  This can cause significant symptomatic malaria, but is a rare cause of death.  The records indicated that the Veteran had positive malarial smears in 1943 and 1944, for which he received treatment.  There was no diagnosis of acute or chronic malaria after 1944.  Therefore, it was opined that there was a probability of less than 50 percent that he had liver disease caused by Yellow fever vaccine, and less than a 50 percent probability that he had chronic liver disease caused by malaria that could have contributed to his 1977 fatal MI.  Finally, since there was no documentation that the Veteran had liver disease, there was a less than 50 percent degree of probability that liver disease contributed to his cause of death.  Additionally, while the Veteran had malaria vivax in 1943 and 1944, there was no documentation that he had been diagnosed with either acute or chronic malaria after 1944.  As a consequence, the examiner indicated that there was a less than 50 percent probability that malaria contributed to his fatal 1977 MI.

This examiner also noted that the Veteran had been diagnosed with a neuropsychiatric disorder, which would now likely be diagnosed as PTSD, in service.  It was commented that there was an emerging body of literature suggesting that PTSD might be associated with premature cardiovascular disease.  However, such an opinion in this case would require a psychiatric specialist.

In November 2012, an opinion was obtained from a psychiatrist.  This examiner could not find that the Veteran's anxiety disorder was causally connected to his fatal MI.  There was a less than 50 percent probability that his anxiety caused his fatal MI.  The examiner noted that there was insufficient data to definitively suggest a causal link between PTSD and a MI.  "While there is a growing body of evidence suggestive of statistical associations of increased risk between anxiety disorders and cardiovascular disease, this is far removed from a consensus opinion that there is actual causal connection between PTSD and MI/acute coronary syndrome."  The examiner stated that it was likely that the Veteran had PTSD in service, which existed, to some degree, for the rest of his life.  However, that does not mean that PTSD was causally connected to his MI.  It was noted that this opinion was based upon a review of the Veteran's medical records, literature on PTSD and cardiovascular/metabolic/ACS disease, and experience as a board-certified psychiatrist.

After a careful review of the evidence of record, it is found that entitlement to service connection for the cause of the Veteran's death is not warranted.  The Veteran died, in 1977, from a myocardial infarction.  There is no indication that he had any cardiac complaints, treatment, or diagnoses in service.  His separation examination had noted a normal cardiovascular examination and blood pressure of 110/60.  Therefore, direct service connection cannot be awarded.  There is also no indication that cardiovascular disease, to include hypertension, was present to a compensable degree within one year of his separation from service, that is, by April 1946.  In fact, there is no medical evidence at all during the one-year span following his release from service.  However, a VA examination conducted in August 1946 found no evidence of any cardiovascular complaints.  Therefore, cardiovascular disease, to include hypertension, cannot be related to service on a presumptive basis.  

The Veteran's death certificate indicates that he died as a result of a myocardial infarction.  At the time of his death, he was service-connected for anxiety (10 percent disabling), malaria (noncompensable), and filariasis (noncompensable).  No other conditions were listed as contributing to his death.

The appellant has raised several contentions concerning a relationship between the Veteran's cause of death, MI, and his period of service.  One theory is that the Veteran had developed hepatitis B due to a contaminated YFV, which compounded recurring bouts of malaria, leading to vasculitis that accelerated cardiovascular disease, causing his ultimate fatal MI.  This theory was propounded by J.R.T., M.D., and, in very similar language, by J.L.B, D.O.  Initially, it is noted that neither of these physicians appears to have expertise in either cardiovascular or infectious diseases.  In fact, the former is an obstetrician/gynecologist and the latter is a Doctor of Osteopathy.  Moreover, their opinions do not appear to have been based upon a full review of the record.  J.R.T. even admits that only limited records were available.  These opinions are based on information provided by the appellant, which is at odds with the evidence of record.  For example, they both contend that the Veteran had hepatitis B, based on the appellant's statements that the Veteran had suffered from jaundice ever since service.  However, there is not a single piece of evidence that even suggests that the Veteran was ever diagnosed with hepatitis B either in service or at any time following his discharge.  It was opined by both physicians that this undiagnosed and unconfirmed hepatitis compounded recurring bouts of malaria, leading to the development of vasculitis that ultimately caused or accelerated cardiovascular disease and the MI.  It must be pointed out, however, there is no evidence that the Veteran ever had a recurrence of malaria after 1944.  At no time after service, to include during various VA examinations conducted between 1946 and 1967, or during a period of hospitalization in 1949, did the Veteran complain of any malaria recurrence, nor was such ever found.  Even if he had had recurrences of malaria, there is no evidence of record that he was ever found to suffer from vasculitis.  Therefore, the Board finds that these opinions can be afforded little probative weight.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's duty to determine the probative weight of the evidence.).

Because the above-noted private opinions did not appear to have been based upon a full review of the available records, the Board requested several independent medical opinions.  A cardiac specialist concluded in April 2010 that there was no documented evidence of record, such as hepatosplenomegaly, tenderness, abdominal masses, or jaundice, to support a diagnosis of hepatitis B, nor was there any evidence of malarial recurrence at any time after service.  Therefore, the Veteran's fatal cardiovascular disease was not likely to be related to malaria or hepatitis.  Even if the Veteran had had hepatitis, any exacerbations of such would have resulted in hepatic decompensation and, rarely, death from hepatic (that is, liver) failure.  Myocardial infarctions are not a complication attributable to hepatitis.  Therefore, it was concluded that the Veteran's fatal MI was not related to his service-connected conditions.

An opinion was also obtained in August 2012 from an infectious diseases expert.  While this expert agreed with the private physician that there were Yellow fever vaccines that had been contaminated with hepatitis and that there had been an outbreak of hepatitis in the military in 1943, it was noted that this contaminated vaccine was not used after April 14, 1942.  Since the Veteran had not entered service until August 1942, he would not have been exposed to this contaminated vaccine.  Therefore, it was found to be unlikely that the Veteran would have developed hepatitis B from this vaccine.  In fact, this expert found no evidence in the claims folder that the Veteran ever complained of or was diagnosed with hepatitis B.  While he had malaria in service, there was no documentation of record that he had had any recurrence after 1944.  As a consequence, it was opined that it was not likely that he had any liver disease related to malaria that could have contributed to his 1977 MI.  It was also concluded that it was not likely that acute or chronic malaria contributed to his fatal MI.

Finally, because the appellant has argued that the Veteran's service-connected anxiety accelerated his cardiovascular disease, leading to his fatal MI, this case was referred to a psychiatrist for an opinion.  This expert stated that it was likely that the Veteran's anxiety would now be diagnosed as PTSD.  However, after review of the available medical literature, it was concluded that there was no causal link between the Veteran's mental condition and his cause of death.  While this literature suggested a statistically increased risk between anxiety disorders and cardiovascular disease, this was not enough to establish a causal connection between PTSD and cardiovascular disease.  As a result, it could not be concluded that the Veteran's service-connected anxiety played a causative role in his death.

The Board has also considered the holding in Wise v. Shinseki, 26 Vet. App. 517, 530 (2014) which stated as follows:

In keeping with the benefit of the doubt rule, Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Instead, Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veteran's benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for an against that question is in "approximate balance." (emphasis added).  Imposing a higher standard of proof would be counter to the benefit of the doubt rule.

The November 2012 opinion of concern had referred to various studies that had suggested a statistically increased risk between anxiety disorders and cardiovascular disease, noting, however, that these studies had not risen to a level that allowed for a consensus of opinion as to whether there was a causal link between anxiety disorders and MI's and cardiovascular disease.  However, this statement was not dispositive of the issue in the appellant's case.  This examiner, after conducting an exhaustive review of the entire claims file, as well as the medical literature, and based on experience as a Board-certified psychiatrist, had concluded there was less than a 50 percent degree of probability that the Veteran's anxiety had caused his fatal MI.  This opinion was definitive and complete and relied upon the proper standard of proof.  The favorable opinions provided by the appellant were from a doctor of osteopathy and her gynecologist, not from a psychiatrist, Board certified or not.  Therefore, the Board does not find that the evidence on this point was in "approximate balance."  Rather, the preponderance of the evidence weighs heavily against a finding that the Veteran's anxiety contributed substantially and materially to his cause of death.  Because an "approximate balance" of the evidence has not been demonstrated, the medical question cannot be resolved in the appellant's favor.

The Board has weighed all of the above-noted opinions.  However, given the completeness and the expertise demonstrated by the VA examiners, it found that the VA opinions must be accorded the greatest weight.  See Mariano and Washington, supra.  This is particularly the case since the private opinions were not provided by experts in cardiovascular, psychiatric, or infectious diseases.  Significantly, these opinions relied upon information, mostly provided by the appellant, which is not consistent with the objective facts of record.  Based upon the far more detailed and objective opinions of the VA experts, service connection for the cause of the Veteran's death cannot be granted.

The Board acknowledges that the appellant has submitted various Internet articles in support of her claim.  One such article concerned the definition of filariasis.  That article noted that, when left untreated, filariasis was the second leading cause of permanent and long-term disability in the world.  Other articles linked PTSD with an increased risk of heart attack as one ages, discussed the 1943 outbreak of hepatitis in the military, and listed the symptoms associated with malaria.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, however, the articles submitted by the appellant are of a general nature and do not contain any information or analysis specific to her case.  As such, the evidence submitted by the appellant is not persuasive as to the etiology of the Veteran's cause of death.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board has also carefully considered the statements and testimony proffered by the appellant.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, entitlement to service connection for the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  In fact, it is because of the complexity of the medical issues involved in this case that multiple expert opinions were required.

The JMR also found that the Board should determine whether a comprehensive Dependency and Indemnity Compensation (DIC) benefits opinion, which accounts for the cumulative effects of the Veteran's service-connected conditions is necessary to decide the appellant's claim.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013) (considering whether a comprehensive medical opinion for TDIU [total disability based in individual unemployability due to service-connected disabilities] is necessary and holding that to comply with the reason-or-bases requirement where the veteran has multiple service-connected disabilities and is seeking TDIU, the Board "must adequately explain how the record evidence supports its determination that the combined effects of multiple disabilities do not prevent substantially gainful employment").  The Board finds that such a cumulative opinion is not necessary.  There is no provision in the applicable law that provides for consideration of the cumulative effect of multiple service-connected disabilities on the cause of a Veteran's death.  See 38 C.F.R. § 3.312.  Floore concerns itself with the cumulative effect of a Veteran's service-connected disabilities on his/her overall ability to obtain and maintain employment.  There is nothing in this holding or in the applicable law that suggests that Floore be expanded into the context of claims for service connection, to include service connection for the cause of a Veteran's death.  The law clearly states that the determination to be made in cause of death cases is whether a given disability contributed substantially or materially to the cause of death, and not whether multiple disabilities, many of which would not have affected any vital organs or would not have been of a debilitating or progressive nature, would cumulatively contribute to the cause of death.  Thus, the Board concludes that an examination to determine the cumulative effects of the Veteran's various disabilities (some of which may not be service-connected) on his cause of death is not warranted under the applicable laws and regulations.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it stated that an appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  After a thorough review of the entire claims folder, and weighing all evidence, both favorable and unfavorable, the Board concludes that the greater weight of the evidence preponderates against the appellant's claim.  As a consequence it is found that the preponderance of the evidence is against the appellant's claim and the benefit sought must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


